

	

		II

		109th CONGRESS

		2d Session

		S. 2293

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Lieberman (for

			 himself, Mr. Frist,

			 Mr. Nelson of Florida, and

			 Mrs. Hutchison) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To authorize a military construction project for the

		  construction of an advanced training skills facility at Brooke Army Medical

		  Center, San Antonio, Texas.

	

	

		1.Authorization for military

			 construction project for construction of training skills facility

			(a)Military

			 construction project authorizedThe Secretary of Defense may

			 carry out a military construction project for the construction of an advanced

			 training skills facility at Brooke Army Medical Facility, San Antonio, Texas,

			 for the purpose of serving severely injured military personnel.

			(b)Authorization

			 of AppropriationsThere is authorized to be appropriated for

			 fiscal year 2007 for military construction of the Department of Defense

			 $5,500,000 to defray the cost of the military construction project authorized

			 by subsection (a). Such amount is in addition to any other amounts authorized

			 to be appropriated for fiscal year 2007 for military construction of the

			 Department of Defense.

			

